United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2446
                                   ___________

Charles Bausley,                    *
                                    *
            Appellant,              *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Roy Bass, Deputy, Crawford County   * Western District of Arkansas.
Detention Center; Kevin Dagan,      *
Deputy, Crawford County Detention   * [UNPUBLISHED]
Center,                             *
                                    *
            Appellees.              *
                               ___________

                             Submitted: October 1, 2004
                                Filed: October 13, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Charles Bausley appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action claiming defendant jail personnel violated his constitutional rights in various


      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
ways. Having carefully reviewed the record, we conclude dismissal was proper for
the reasons the district court stated. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-